ORMOND, J.
We do not think it necessary to enter on the consideration of the question, whether as the memorandum found upon the docket of the Judge did not state that the plaintiff was shown to be a iron-resident, the court had power to dismiss the cause; because we are satisfied, that upon a just construction of the statute, the security offered at the trial should have been received.
The object of the Legislature was, doubtless, to secure our own citizens, and the officers of court against the prosecution of groundless or doubtful claims by, or in the name of persons living beyond the limits of the State. If, then, this object is attained bj, security being given at or before the trial term of the cause, there can be no reason for dismissing the suit. The object of the legislature in requiring the costs to be secured within sixty days *104after notice, was in all probability, to prevent surprise at the trial It would always be in the power of the court to prevent any injury to the defendant, if he had failed to prepare for the trial by continuing the cause. A similar decision was made by the Virginia court of appeals, in the case of Vance v. Bird, [4 Munford, 384] upon a statute like ours.
Lot the judgment be reversed, and the cause remanded.